                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

WALTER CORNELIUS LEWIS,                                                             PLAINTIFF

v.                                                               No. 4:16-CV-100-DMB-DAS

MARSHAL FISHER, ET AL                                                           DEFENDANTS


                                     PROCESS ORDER

       The court conducted a hearing as outlined in Spears v. McCotter, 766 F.2d 179

(5th Cir. 1985) in this case and finds that process should issue for defendant Strickland .

       It is ORDERED:

       (1)    The clerk of the court will issue process for Officer Strickland along with a

copy of this order and the order permitting the plaintiff to proceed in forma pauperis.

The United States Marshal Service will serve process upon this defendant under to 28

U.S.C. ' 1915(d), using good faith efforts to identify and locate the proper person and

obtain service by all approved alternative means as provided by F.R.Civ.P. 4 and

Miss.R.Civ.P. 4 if service by mail is unsuccessful.

       (2)       If defendant or his counsel would like to receive a digital copy or a

transcript of the Spears hearing, which by its nature constitutes part of the plaintiff's

complaint, they must contact the Clerk’s Office to make the arrangements.

       (3)    A scheduling order will be issued once the defendant has answered; the

plaintiff may not submit any discovery requests until the scheduling order has been

entered.

       (4)    In the event any damages or other moneys become payable to or for the

benefit of the plaintiff as a result of this litigation, whether by way of satisfaction of a
judgment, compromise settlement, or otherwise, the plaintiff remains liable to the United

States for the reimbursement of all court costs, fees and expenses which he has caused

to be incurred in the course of this litigation, and the United States will have a lien

against any damages or other moneys until the United States has been fully reimbursed

for those court costs, fees and expenses by payment of them into the court.

         (5)   The plaintiff must acknowledge receipt of this order by signing the

enclosed acknowledgment form and returning it to the court within fourteen (14) days of

this date.

         (6)   The plaintiff’s failure to keep the court informed of his current address or to

comply with the requirements of this order may lead to dismissal of his lawsuit under

Fed. R. Civ. P. 41(b), for failure to prosecute and failure to comply with an order of the

court.

         SO ORDERED, this, the 4th day of September, 2019.


                                           /s/ David A. Sanders
                                           UNITED STATES MAGISTRATE JUDGE
